DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In light of applicant’s persuasive arguments, pending claims 1-2, 5-9, 12-15 & 17-19 are now found to be allowable as explained further below. Claims 3-4, 10-11 & 16 were previously cancelled. 

Allowable Subject Matter
Claims 1-2, 5-9, 12-15 & 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of references (Kawai, Floner and Vogl), as presented in the Final Rejection mailed on 06/24/2020, does not fairly teach or suggest an aqueous electrolyte comprising an ionic liquid which is a salt of protonic cation selected from the group listed in instant claims 1, 5, 8 & 12. Specifically, applicant’s argument (see pages 6-7 of appeal brief) that one of ordinary skill in the art would not look to the teachings of a non-aqueous electrolyte, as described in Vogl, to modify the aqueous electrolyte of Kawai to include a protic ionic liquid (PIL) (i.e an ionic liquid comprising a protonic cation) because Vogl teaches that a pre-requisite for the use of PIL in lithium ion batteries is the use of a dry electrolytes (with water content lower than 20 ppm) is found to be persuasive. As noted in Vogl, dry electrolytes ensure that the labile proton of the cation of a PIL is not free and does not interfere with the lithiation-delithiation process of the lithium ion battery .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727